                   Case 1:19-cv-12242-WGY Document 15 Filed 11/05/19 Page 1 of 2

                             UNITED STATES DISTRICT COURT
                                                      for the
                                       DISTRICT OF MASSACHUSETTS



    AMERICAN CIVIL LIBERTIES UNION, ET AL.
                                      Plaintiff
                                                                      Civil Action No.:
                                         v.                           1:19−CV−12242−DLC

 UNITED STATES DEPARTMENT OF JUSTICE, ET
                   AL.
                                     Defendant




                                        SUMMONS IN A CIVIL ACTION
To: (Defendant's name and address)
Andrew E. Lelling
U.S. Attorney for the District of Massachusetts
John Joseph Moakley U.S. Federal Courthouse
1 Courthouse Way, Suite 9200
Boston, MA 02210
     A lawsuit has been filed against you.

    Within 21 days after service of this summons on you (not counting the day you received it) −−− or 60
days if you are the United States or a United States agency, or an officer or employee of the United States
described in Fed. R. Civ. P. 12 (a)(2) or (3) −−− you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be
served on the plaintiff or plaintiff's attorney, whose name and address are:




     If you fail to respond, judgment by default will be entered against you for the relief demanded in
the complaint. You also must file your answer or motion with the court.




 ROBERT M. FARRELL
CLERK OF COURT

  /s/ − Arnold Pacho
Signature of Clerk or Deputy Clerk


ISSUED ON 2019−10−31 12:52:39.0, Clerk USDC DMA
                  Case 1:19-cv-12242-WGY Document 15 Filed 11/05/19 Page 2 of 2


           Civil Action No.: 1:19-CV-12242-DLC
                                                      PROOF OF SERVICE

                  (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ([))

               This summons for (name ofindividual and title, ifany)     AnJ..rc,v.J      let (I ()j, US      A-H'j   for f'()   A
           was received by me on (date)     // -   I - l °\
        D I personally served the summons on the individual at (place)_____________

           ---------------on (date)----------- ; or

        D I left the summons at the individual's residence or usual place ofabode with (name)______
           ___________ _ _, a person ofsuitable age and discretion who resides there,
           on (date) _______ , and mailed a copy to the individual's last known address; or
        �erved the summons on (name ofindividual)             lt59 Pc,u/Sor1-        off,c.e     AJM,'�o is
           designated by law to accept service ofprocess on behalfof(name oforganization)             VS      A+h/s office
          q,t \T4S fv:c) Ct+            Mouitl{,�          [ov(t-    on (date)      1/-Y-)j            ; or
        D I returned the summons unexecuted because----------------- ; or

        D Other (specify) :


           My fees are$_-
                        ___ for travel and$____ for services, for a total of$__-
                                                                               _____

           I declare under penalty ofperjury that this information is true.




                          Date
                                                              �-                 Server's Signature

                                                                                 Pol /sc\c- froc.e..JS WV'-e,,-
                                                                              Printed name and title




                                                                    cJ�r�&A»oo
                                                                                  Server's Address

Additional information regarding attempted service, etc:
                                                                          2 7 9 E . CENTRAL ST, # 2 2 2
                                                                             FRANKLIN MA 02038
